DETAILED ACTION
Claims 1-25 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The IDS submissions on 10/9/2020 have been reviewed.

Specification
The disclosure is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 15-16, 18-21, 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-26, 29-34, and 37-42 of copending Application Nos. 15/476356. Claims 21-26, 29-34, and 37-42 of copending Application Nos. 15/476356 teaches all the limitations of claims 1, 3-8, 15-16, 18-21, 23-24  of the instant case.
Claims 2, 9, 10, 13, 17 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 of copending Application Nos. 15/476356 in view of Branover (US Publication Number 2011/0293124). Claim 21 of Copending Application Nos. 15/476356 does not teach a heterogeneous multi-core processor a network interface to couple the processor to a network (Claim 2), wherein the system memory includes a non-volatile memory (Claim 9), an audio unit 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify claim 21 of copending Application No. 15/476356 by the teachings of Branover. (Please see rejections below for further clarification)
As to claim 17, this claim is the method claim corresponding to the system claim 2 and is rejected for the same reasons, mutatis mutandis.
As to claim 22, this machine readable storage medium claim is the computer program product claim corresponding to the system claim 2 and is rejected for the same reasons, mutatis mutandis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 11-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application Nos. 15/476356 in view of Lachner (US Publication Number 2010/0153934). The aforementioned claims of copending Application Nos. 15/476356 do not teach an image processing circuit coupled to the processor, a Peripheral Component Interface Express (PCIe) interface to couple the processor to one or more PCIe devices. and a Low Pin Count (LPC) bus to couple the processor to one or more devices. However, Lachner teaches all these limitations (Please see rejections below for further clarification)
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify claim 21 of copending Application Nos. 15/476356 as currently modified by the teachings of Lachner to add these various elements. The modification would have been obvious because one of ordinary skill in the art would have been motivated to substitute prior art elements according to 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 16-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending application 15/668461. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are taught by the aforementioned claims of copending application 15/668461.
Claims 9, 10, 13, 17 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending application 15/668461 in view of Branover (US Publication Number 2011/0293124). Claim 1 of copending application Nos. 15/668461does not teach a heterogeneous multi-core processor a network interface to couple the processor to a network (Claim 2), wherein the system memory includes a non-volatile memory (Claim 9), an audio unit to generate audio responsive to signals from the processor (Claim 10), and a mass storage device coupled to the processor to store data and instructions (Claim 13).  However, Branover teaches all these limitations (Please see rejections below for further clarification)
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of copending Application No. 15/668461by the teachings of Branover. (Please see rejections below for further clarification)
Claims 11-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending application 15/668461 in view of Lachner (US Publication Number 2010/0153934). Claim 1 of copending application 15/668461 do not teach an image processing circuit coupled to the processor, a Peripheral Component Interface Express (PCIe) interface to couple the processor to one or more PCIe devices. and a Low Pin Count (LPC) bus to couple the 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of copending application 15/668461 by the teachings of Lachner to add these various elements. The modification would have been obvious because one of ordinary skill in the art would have been motivated to substitute prior art elements according to known methods to yield predictable results.  The use of these elements are known in the art and would predictably result in greater performance.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 8-10, 13, 15-16, 18-9, 21, and 23-24 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Anderson (US Publication Number 2009/0172366) in view of Boggs (US Publication Number 2007/0124631).

In regards to claim 1, Anderson discloses a system comprising: 
a system memory to store instructions and data (Anderson, Fig. 1, memory for instruction and data 120); and
a processor (Anderson, Fig. 1, processor 102) comprising: 
a plurality of vector registers including a source vector register greater than 127 bits and a destination vector register greater than 127 bits (Anderson, Fig. 1-2, paragraph 16, register file 106 includes vector registers as source registers of size 128-bits [register greater than 127 bits]); 
instruction decode circuitry to decode instructions (Anderson, Fig. 5, paragraph 54, front end unit includes an instruction decoder); and
 an execution unit to perform operations specified by the instructions (Anderson, Fig. 1, paragraph 16, execution unit 106), wherein, in response to the instruction decode circuitry decoding an insert instruction, the execution unit is to copy a 64-bit data element from the source vector register to a 64-bit data element location in the destination vector register (Anderson, Fig. 2, paragraph 24, based on a permute instruction, a 54-bit data elements I placed from a source register to thee destination register. Examiner notes that the permute instruction is interpreted as an insert instruction because it takes a data element and inserts the data element into another location in the destination register), without zeroing other data element locations (Anderson, Fig. 2, paragraph 12 and 25, the z bits provide flexible zero control. Examiner notes that while the system allows from zeroing of data elements, it is not required. The system can place data values without zeroing any data elements).
wherein the 64-bit data element location of a plurality of 64-bit element locations in the destination vector register is a first value associated with an immediate [is specified by a first value of an immediate] of the insert instruction (Anderson, Fig. 2, paragraph 24, the source operands, a control operand [first value/immediate], and an immediate value are used to generate a result operand, specifically where the control information is used to identify the lowest portion of the destination register) 
a second value of the insert instruction indicates a 64-bit element width granularity from a plurality of element width granularities Anderson teaches an immediate value to choose where the 64-bit data elements are inserted into the destination (Anderson, Fig. 2, paragraph 24), but does not teach a value to set the granularity from a plurality of granularities..
However, Boggs teaches the use of a permutation instruction stating a 64-bit data element or a plurality of other widths. (Boggs, Fig. 1-5, paragraph 9, data manipulation operation can be used as a powerful, fundamental operation, to implement a wide variety of specific data movement operations upon a variety of element sizes based on source registers having different data element sizes [including 64-bit]). The combination teaches an insert instruction that specifies a source register of a 64-bit data element data element where the system can also specify other data element sizes.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Anderson by the teachings of Boggs to have the instruction specify the granularity of the insert/permute instruction. The modification would have been obvious because one of ordinary skill in the art would have been motivated have greater flexibility and control on the system by to state the location and size in which the data values are to be permuted.
As to claim 16, this claim is the method claim corresponding to the system claim 1 and is rejected for the same reasons, mutatis mutandis. 
As to claim 21, this machine readable storage medium claim is the computer program product claim corresponding to the system claim 1 and is rejected for the same reasons, mutatis mutandis.

In regards to claim 3, Anderson as currently modified discloses the system of claim 1, and further discloses comprising: instruction fetch circuitry to fetch the instructions from a memory 
As to claim 18, this claim is the method claim corresponding to the system claim 3 and is rejected for the same reasons, mutatis mutandis. 
As to claim 23, this machine readable storage medium claim is the computer program product claim corresponding to the system claim 3 and is rejected for the same reasons, mutatis mutandis.

In regards to claim 4, Anderson as currently modified teaches the system of claim 1, and further teaches a plurality of cores, the execution unit integral to a first core of the plurality of cores and a second execution unit integral to a second core of the plurality of cores (Anderson, Figs. 5-6, paragraph 58, each of processors 570 and 580 may be multicore processors. Each processor core may include logic such as shown in FIG. 5 [execution unit 420] to enable execution of single instruction permute operations).
As to claim 19, this claim is the method claim corresponding to the system claim 4 and is rejected for the same reasons, mutatis mutandis. 
As to claim 24, this machine readable storage medium claim is the computer program product claim corresponding to the system claim 4 and is rejected for the same reasons, mutatis mutandis.

In regards to claim 8, Anderson as currently modified discloses the system of claim 1, and further teaches further comprising: a network interface to couple the processor to a network (Anderson Fig. 1, paragraph 20, network controller 134).

In regards to claim 9, Anderson as currently modified discloses the system of claim 1, and further teaches wherein the system memory includes a non-volatile memory (Anderson, paragraph 17, the processor 102 also includes a microcode (ucode) read only memory (ROM) that stores microcode for certain macroinstructions). 

In regards to claim 10, Anderson as currently modified discloses the system of claim 1, and further teaches comprising: an audio unit to generate audio responsive to signals from the processor (Anderson, Fig. 1, paragraph 20, audio controller).

In regards to claim 13, Anderson as currently modified discloses the system of claim, and further teaches comprising: a mass storage device coupled to the processor to store data and instructions. (Anderson, Fig. 1, paragraph 20, memory for data and instructions [mass storage device] is coupled to the processor via a memory controller hub and processor bus).

In regards to claim 15, Anderson as currently modified discloses the system of claim 1, and further teaches wherein the system memory includes a dynamic random access memory (DRAM). (Anderson, paragraph 59, memory controller hub couple the processors to respective memories such as a dynamic random access memory DRAM).

Claims 2, 5, 7, 17, 20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Publication Number 2009/0172366) in view of Boggs (US Publication Number 2007/0124631) as applied to claim 1 and further in view of Branover (US Publication Number 2011/0293124).

In regards to claim 2, Anderson as currently modified discloses the system of claim 1. Anderson does not teach wherein the processor is a heterogeneous multi-core processor. Anderson teaches a multi-core processor system (Anderson, Fig. 6, paragraph 58, each of processors 570 and 580 may be multicore processors) but does not teach a multicore system including heterogeneous multicore system. 
wherein the processor is a heterogeneous multi-core processor (Branover, Fig. 8, paragraph 81, some of the cores may be different from one another (i.e. processor 100 is an asymmetric, or heterogeneous multi-core processor).  The combination teaches using a multicore system to perform vector manipulation.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Anderson as currently modified by the teachings of Branover to have a heterogeneous multicore system. The modification would have been obvious because one of ordinary skill in the art would have been motivated to make the multicore system of Anderson heterogeneous and would predictably result in greater flexibility in allowing the processing of different core groupings concurrently
As to claim 17, this claim is the method claim corresponding to the system claim 2 and is rejected for the same reasons, mutatis mutandis. 
As to claim 22, this machine readable storage medium claim is the computer program product claim corresponding to the system claim 2 and is rejected for the same reasons, mutatis mutandis.

In regards to claim 5, Anderson as currently modified discloses the system of claim 4. Anderson does not teach comprising: a level 1 data cache and level 1 instruction cache integral to one or more of the cores. Anderson teaches a L1 cache (Anderson, Fig. 1, paragraph 16, the processor 102 includes a Level 1 (L1) internal cache memory 104) but does not teach a separating the cache into an l1 data cache and l1 instruction cache. 
However, Branover teaches comprising: a level 1 data cache and level 1 instruction cache integral to one or more of the cores (Branover, Fig. 8, paragraph 81, L.sub.1 cache 117 may be divided into separate instruction and data caches).  The combination teaches using a multicore system with an l1 data cache and l1 instruction cache.

As to claim 20, this claim is the method claim corresponding to the system claim 5 and is rejected for the same reasons, mutatis mutandis. 
As to claim 25, this machine readable storage medium claim is the computer program product claim corresponding to the system claim 5 and is rejected for the same reasons, mutatis mutandis.

In regards to claim 7, Anderson as currently modified discloses the system of claim 1. Anderson does not teach comprising: a translation lookaside buffer to store virtual to physical address translations usable by the execution unit to translate virtual addresses to physical addresses Anderson teaches a multi-core processor system (Anderson, Fig. 6, paragraph 58, each of processors 570 and 580 may be multicore processors) but does not teach a multicore system including a translation lookaside buffer. 
However, Branover teaches comprising: a translation lookaside buffer to store virtual to physical address translations usable by the execution unit to translate virtual addresses to physical addresses (Branover, Fig. 8, paragraph 84, a translation lookaside buffer (TLB) used for storing address translation information). The combination teaches using a multicore system with a translation lookaside buffer.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Anderson as currently modified by the teachings of Branover to have multicore system .

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Publication Number 2009/0172366) in view of Boggs (US Publication Number 2007/0124631) as applied to claim 1 and further in view of Scheaffer (US Publication Number 2010/0169581).

In regards to claim 6, Anderson as currently modified as currently modified teaches the system of claim 5.  Anderson as currently modified does not teach comprising: cache coherency circuitry to maintain coherency between L1 data caches of different cores. Anderson as currently modified teaches a multicore system with L1 caches in the cores (Anderson, Fig. 6, paragraph 58) but does not teach cache coherency circuitry.
However, Scheaffer teaches cache coherency circuitry to maintain coherency between L1 data caches of different cores (Scheaffer, Fig. 1, paragraph 13, hardware for cache coherency models).  The combination teaches using hardware for coherency models between different caches.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Anderson as currently modified by the teachings of Scheaffer to have a cache coherency circuitry. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combining prior art elements according to known methods to yield predictable results.  The use of cache coherency circuitry is known in the art and would predictably result in greater efficiency by preventing issues between different core’s caches.

Claims 11, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Publication Number 2009/0172366) in view of Boggs (US Publication Number 2007/0124631) as applied to claim 1 and further in view of Lachner (US Publication Number 2010/0153934).

In regards to claim 11, Anderson as currently modified discloses the system of claim 1. Anderson as currently modified does not teach comprising: an image processing circuit coupled to the processor. Anderson as currently modified teaches the processor connected to a number of circuits and peripherals (Anderson, Fig. 1) but does not teach a processor connected to an image processing circuit.
However, Lachner teaches an image processing circuit coupled to the processor (Lachner, Fig. 2 GPU coupled to CPU). The combination teaches a GPU connected to the processor for image processing.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Anderson as currently modified by the teachings of Lachner to have image processing circuitry. The modification would have been obvious because one of ordinary skill in the art would have been motivated to use the multicore system for the use of image processing would predictably result in greater performance (Anderson, paragraph 11).

In regards to claim 12, Anderson as currently modified discloses the system of claim 1. Anderson as currently modified does not teach comprising: a Peripheral Component Interface Express (PCIe) interface to couple the processor to one or more PCIe devices. Anderson as currently modified teaches a bus (Anderson, Fig.1) but does not explicitly teach a Peripheral Component Interface Express (PCIe) interface.
However, Lachner teaches a Peripheral Component Interface Express (PCIe) interface to couple the processor to one or more PCIe devices.  (Lachner, Fig. 6, paragraph 79, PCI Express bus). The combination teaches a PCI Express bus to couple to processor with different PCI.


In regards to claim 14, Anderson as currently modified discloses the system of claim 1 Anderson as currently modified does not teach comprising: a Low Pin Count (LPC) bus to couple the processor to one or more devices. B Anderson as currently modified teaches a bus (Anderson, Fig.1) but does not teach a Low Pin Count (LPC) bus.
However, Lachner teaches a Low Pin Count (LPC) bus to couple the processor to one or more devices (Lachner, Fig. 6, paragraph 80, low pin count bus). The combination teaches a low pin count bus to couple to processor with different I/O devices.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Anderson as currently modified by the teachings of Lachner to have a low pin count bus to couple to processor with different I/O devices. The modification would have been obvious because one of ordinary skill in the art would have been motivated to replace a generic bus with a specialized low pin count bus is known in the art and would predictably result in greater flexibility by many methods of coupling the I/O devices with the processors.

Response to Arguments
Applicant's arguments filed 2/08/2021 have been fully considered but they are not fully persuasive.  Applicant argues in substance:
If the Office's next action is a rejection of the claims with no allowable subject matter, Applicant's representative requests that supervisory patent examiner (SPE) of record Aimee Li (co-signer of the current Office action) and Examiner Partridge call Applicant's representative to discuss the pendency of this application, as it is now on its fifth Office action.
Examiner left a voicemail on or around 2/19 and has received no response a week later.  This may be due to sustained outages in parts of the USA but Examiner was unable to schedule an interview with Applicant in a reasonable amount of time and therefore had to send out the written action without the requested interview.  Applicant may schedule a follow up interview at their convenience.
The Office action objects to the title. Applicant submits that the title of "Apparatus and Method of Improved Insert Instructions" is as short and specific as possible, and thus Applicant requests this objection be withdrawn.
Examiner respectfully disagrees.  The title is not specific. Arguably all inventions are an ‘improvement’ on something.  The question is what specifically is improved about the insert instruction.  If Applicant does not wish to change the title, Examiner will at the time of allowance.
As none of the Applicant's claims herein are indicated as allowed, Applicant submits that a terminal disclaimer would be premature. If the Office maintains this rejection after there is an indication of allowance, the Applicant is willing to address the double patenting rejection at that time.
The rejections will remain and can be resolved at such a time when the claims are otherwise in condition for allowance.
For example, pages 7-8 of the Office action cursorily refer to Figure 2 and paragraph 24 of Anderson of the alleged combination, but do not offer a clear articulation of how that large block of cited information teaches or suggests the quoted language from Applicant's claims.
Examiner has not ‘cursorily’ referred to FIG. 2 and [0024], there is an articulation of the relevance of the sections. If Applicant needs further clarification, Examiner is available for an interview to elaborate.
Thus, Applicant is not put on notice as to the rationale behind these rejections and cannot adequately determine whether such basis is proper. Applicant respectfully submits that these rejections are improper for at least these reasons. If the Office maintains the rejection of the claims, the Applicant requests the Examiner include an explicit analysis for any alleged obviousness (e.g., identifying any exemplary rationale used from MPEP §2143). 
Examiner has already done so in the rejections above.  Note the exemplary rationales in MPEP 2143 are not the only rationale permitted.  The broad assertion that the rejections are improper are not persuasive. As noted above, Examiner is available for an interview to discuss these matters if additional clarity would be beneficial.
For example, the cited portions of Anderson and Boggs do not appear to teach or suggest, inter alia, "wherein the 64-bit data element location of a plurality of 64-bit data element locations in the destination vector register is specified by a first value of an immediate of the insert instruction" as in Applicant's independent claim 1.
Examiner respectfully disagrees.  Anderson notes the details of the permute operation [insert instruction] starting at [0024] as illustrated in FIG. 2.  Anderson notes the use of destination operands [destination vector registers] and a control values, a control operand and immediate [first immediate], to specify the specific element in the destination. Later on, in [0028], Anderson states this another way that is more explicit “…a first element of a destination location, which may correspond to the lowest order element of the destination, based on a first portion of the control value” that may help 
Paragraph [0032] of Anderson of the alleged combination recites "[a] corresponding element of the destination location (DESTINATION) is conditionally set to zero, unless the next higher bits[M:N+1] in the control source match a pattern determined in the immediate, in which case the temporary result is written to the destination element. This process is repeated for each element in the control and destination vector" (emphasis added). To somehow change this would impermissibly change the respective function of the cited portion of Anderson. See also, e.g., paragraph [0029] of Anderson of the alleged combination.
This argument is not persuasive. The above has no bearing on what Anderson does at [0024], the claims do not preclude some elements from being optionally zeroed out or in some way make what Anderson is doing at [0032] somehow incompatible with the claims or otherwise ‘impermissibly change’ something. Claims are open ended by the use of the transitional phrase “comprising”, so long as Anderson does not zero the values in certain cases – conditionally set – then it anticipates the claims.  Applicant’s claims do not preclude ever setting values to zero.
However, page 8 of the current Office action appears to substantially recite that withdrawn rejection based on the same Fig. 2 of Anderson of an alleged combination of Anderson and Boggs
Examiner is not specifically aware as to why Examiner Nguyen changed their opinion on the rejections but nothing, to Examiner’s knowledge, forbids an examiner from changing their mind or opinion on a rejection. It seems reasonable that based on arguments, interview, or discussion a previous consideration could be reversed based on a new point of view or realization that the change in rejection was not, in fact, for the 
Applicant also notes that the quoted language (in bold) above is not what is recited in Applicant's independent claims, e.g., the term "specified by" is seemingly ignored and the term "associated with" is instead used. As noted in MPEP § 2143.03, "'All words in a claim must be considered in judging the patentability of that claim against the prior art.' In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970)" (emphasis added). Accordingly, any next action should not be made final under MPEP § 706.07(a).
This argument is not persuasive. While all words must be considered there is no requirement that there is some verbatim recitation of the claims in the rejections either. It does not appear the term was ignored but rather that the change from “specified by” to “associated with” was viewed as the same by the previous examiner. Examiner would agree with that interpretation, especially with how broad the limitations are and how the rejections were made. Examiner has made an effort to clarify the similarities for Applicant’s understanding.  The rejection is properly final as there has been no change in substance of the rejection itself.
Examiner has reviewed the remarks and the prior prosecution. In the interest of compact prosecution Examiner would offers some observations and suggestions. The language in the claims, i.e. “insert”, suggests they are directed to one of the VINSERTF instructions (FIG 4A-4D) but the claims read too broadly and could even be viewed as different instructions. While the specification makes clear the focus here is on an improved insert instruction relative to FIG. 3A, the claims do not clearly and explicitly 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/William B Partridge/Primary Examiner, Art Unit 2183